Case: 20-11240     Document: 00516257101         Page: 1     Date Filed: 03/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                    March 28, 2022
                                  No. 20-11240                      Lyle W. Cayce
                                Summary Calendar                         Clerk


   In the Matter of William Paul Burch,

                                                                            Debtor,

   William Paul Burch,

                                                                       Appellant,

                                       versus

   America’s Servicing Company,

                                                                         Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:20-CV-939


   Before Elrod, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11240      Document: 00516257101          Page: 2   Date Filed: 03/28/2022




                                    No. 20-11240


          William Paul Burch filed a civil action in Texas state court, asserting
   claims against America’s Servicing Co. (ASC). After ASC removed the
   action to the United States Bankruptcy Court for the Northern District of
   Texas, Burch moved to have the case remanded to state court.              The
   bankruptcy court denied the motion to remand and denied Burch’s motion
   for reconsideration.   Burch then appealed to the district court, which
   affirmed the bankruptcy court’s denial of the motion to remand and
   dismissed Burch’s appeal.
          Burch timely appealed to this court. The district court denied Burch’s
   motion to proceed in forma pauperis (IFP) on appeal. Burch now moves to
   proceed IFP. ASC has moved to dismiss the appeal for lack of jurisdiction;
   Burch opposes the motion to dismiss.
          With regard to appeals from bankruptcy matters, the limits of this
   court’s jurisdiction “are described by the unique jurisdictional relationship
   between the bankruptcy court and the district court, and by 28 U.S.C.
   § 158(d), which provides that ‘courts of appeal shall have jurisdiction of
   appeals from all final decisions, judgments, orders, and decrees’ of district
   courts or bankruptcy appellate panels.” Matter of First Fin. Dev. Corp., 960
   F.2d 23, 25 (5th Cir. 1992) (emphasis in opinion). This court has jurisdiction
   “only if the underlying bankruptcy court order was final.” Id. (internal
   quotation and citation omitted).       Thus, “interlocutory orders of the
   bankruptcy court cannot appropriately be reviewed by courts of appeals,
   notwithstanding the discretion afforded by the Rules of Bankruptcy
   Procedure to the district court to entertain review of non-final orders.” Id.
          Here, the bankruptcy court had not disposed of the claims raised in
   Burch’s civil action against ASC. Therefore, the bankruptcy court’s denial
   of the motion to remand was an interlocutory order that this court lacks
   jurisdiction to review. See id.; Matter of Burch, 835 F. App’x 741, 746-47 (5th




                                          2
Case: 20-11240      Document: 00516257101          Page: 3   Date Filed: 03/28/2022




                                    No. 20-11240


   Cir.), cert. denied sub nom. Burch v. Freedom Mortg. Corp., 142 S. Ct. 253
   (2021).
          Accordingly, ASC’s motion to dismiss is GRANTED, and the
   appeal is DISMISSED for lack of jurisdiction. Burch’s IFP motion is
   DENIED. His motion to file an out-of-time reply to ASC’s motion to
   dismiss is DENIED. Burch’s motion to remand to the district court so that
   he can pay the filing fee is DENIED; his motion to withdraw the motion to
   remand is also DENIED.
          Burch has previously been sanctioned for filing and pursuing frivolous
   appeals. See Matter of Burch, No. 20-11171, 2022 WL 212836, *1 (5th Cir. Jan.
   24, 2022) (unpublished) (noting that Burch had previously been sanctioned
   in the amount of $100 and imposing an additional monetary sanction of
   $250). He is hereby WARNED that his continued pursuit of frivolous or
   abusive filings in this court, the district court, or the bankruptcy court will
   result in the imposition of further sanctions, including monetary sanctions,
   and he is admonished to review his pending appeals and to withdraw any
   appeals that are frivolous.




                                          3